Citation Nr: 1301336	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 20 percent for degenerative joint disease of the cervical spine.  

2.  Entitlement to an increased evaluation (rating) for degenerative joint disease of the thoracic spine with muscle spasms, evaluated as 10 percent disabling prior to March 18, 2010, and as 20 percent disabling from March 18, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran filed a claim for an increased rating for his "back condition," which can reasonably be interpreted to include his service-connected cervical and thoracic back pain.  However, the RO did not adjudicate that issue in the September 2008 rating decision on appeal.  Thus, the issue of entitlement to an increased rating for cervical and thoracic back pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition, the Board notes that, in a May 2011 rating decision, the RO denied entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a timely notice of disagreement (NOD), and, in March 2012, the RO issued a Statement of the Case (SOC) that continued the denial of benefits.  The Veteran did not file a substantive appeal as to the denial of TDIU, but the RO received additional relevant evidence in the form of records from the Social Security Administration which were not reviewed prior to issuance of the March 2012 SOC.  Therefore, the RO issued a Supplemental Statement of the Case (SSOC), as the newly received records were properly considered as part of the pending appeal under 38 C.F.R. § 3.156 (2012).  However, review of the record continues to indicate that the Veteran has not filed a substantive appeal as to the issue of entitlement to a TDIU.  Therefore, the Board does not have jurisdiction over that issue.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The RO denied increased ratings for the Veteran's degenerative joint disease of the cervical and thoracic spine in the September 2008 rating decision that is the subject of this appeal.  The Veteran filed a substantive appeal, and indicated on his August 2009 VA Form 9 that he wanted a Board hearing at the local RO.  In correspondence received in September 2011, the Veteran clarified that he wanted a videoconference hearing.  

Since such Board videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2012)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Roanoke RO.  He and his representative must be afforded adequate notice of the date and location of his hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

